DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed with an AFCP request on 5/18/2021 was received and is entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claims 5, 14, and 15 are withdrawn in view of the corrections provided.   

Claim Rejections - 35 USC § 112
3.	The rejections of claim 1, and thus dependent claims 2-8, 10-14 and 16, claim 15, and claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.  
	The rejections of claim 1, and thus dependent claims 2-8, 10-14 and 16, claim 15, and claim 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the appropriate corrections filed.   

Allowable Subject Matter
4.	Claims 1-8 and 10-16 are allowed.  The following is an examiner’s statement of reasons for allowance.  Applicant’s argument filed 12/3/2020 with respect to the following is considered persuasive in conjunction with the following Examiner comments to overcome the prior art previously applied:

    PNG
    media_image1.png
    236
    643
    media_image1.png
    Greyscale

Specifically, while Kato (the prior primary reference applied in the Non-Final Office Action mailed 9/8/2020) teaches two or more graphite particles from the table can be utilized, the reference does not specifically set forth three sets of graphite particles, each having the specific limitations as claimed including composition and ranges of sphericity as required for each type of particle along with the weight ratio as set forth in the independent claims.  The above argument is persuasive in terms of the sphericity of the third particle being critical, wherein Kato does not teach a value in this range or contemplate the criticality of a sphericity of a third particle as defined.  
While the use of multiple types of graphite particles is known, with the use of two particles being well-known (usually one with high sphericity and another with low sphericity- see prior art previously cited by the Examiner in the prior Office Action(s)), the use of three types of graphite particles is less common.  In an update of the prior art search, the following references were previously cited as notable to teach the use of three types of graphite particles for a negative electrode:
CN 101174683 (machine translation previously provided) teaches three populations of graphite particles for a negative electrode of a lithium-ion battery:  
a spherical-shaped natural graphite (75-98 wt%), degree of circularity is 0.85-1
a squamiform, large-granularity artificial graphite (1 to 20%), and

CN '683 fails to teach any of the particles have oxide shells, or a degree of circularity of either of the squamiform particles.
CN 18087456 (machine translation provided) teaches three populations of graphite particles for a negative electrode of a lithium-ion battery, but fails to disclose a degree of circularity of two sets of those particles or that any particles have oxide shells.
	There is simply no teaching, suggestion, and/or motivation to arrive at all of the limitations presented in the instnat claims without resorting to an improper hindsight rejection.  Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/   
Primary Examiner, Art Unit 1729